Citation Nr: 0841804	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1968.

The instant appeal arose in part from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California, which granted service 
connection for bilateral hearing loss and assigned a 30 
percent evaluation and in part from a March 2004 rating 
decision which increased the veteran's disability rating for 
hemorrhoids to 10 percent and denied a claim to reopen a 
claim of service connection for hypertension.

A personal hearing was held at the RO in June 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by intermittent periods of bleeding without 
evidence of anal fissures or anemia.

2.  VA audiological examination findings show that, at most, 
the veteran exhibited an average puretone threshold of 60 in 
both ears, and word recognition results of 64 percent in both 
ears during VA audiological examinations, which, at most, 
equates with level VI auditory acuity in each ear.

3.  An unappealed March 2004 rating decision denied a claim 
for service connection for hypertension on the basis that 
there was no medical evidence establishing a relationship 
between the veteran's hypertension and service and that there 
was no evidence of hypertension during service.  

4.  Additional evidence received since March 2004 on the 
issue of service connection for hypertension is not new and 
material, as it does not include evidence related to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service-connected hemorrhoids is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met for any part of this 
appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.655, 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  The March 2004 rating decision that denied the claim for 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2008).

4.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for higher ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Hart and Fenderson and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods where any 
aspect of the service-connected disabilities exhibited 
symptoms that would warrant different ratings.

Hemorrhoids

The veteran is presently rated as 10 percent disabled under 
Diagnostic Code 7336 for hemorrhoids.  The next higher, 20 
percent rating, for hemorrhoids requires persistent bleeding 
and with secondary anemia, or with fissures.  While the 
veteran reports persistent bleeding, the medical evidence 
reveals that the veteran does not have fissures or secondary 
anemia, one or the other of which is necessary for the 20 
percent evaluation.

During his December 2003 VA examination, the veteran reported 
bleeding every one to two months, lasting two weeks at a 
time.  He also noted that he takes three baths a day for a 
week during exacerbations and that he sees blood on the 
toilet paper as well as on his underwear.  The examiner noted 
that the veteran had occasional bleeding and rashes from his 
service-connected ulcerative colitis.  The regulations 
provide that the evaluation of the same manifestation under 
different diagnoses (pyramiding) is not permitted.  38 C.F.R. 
§ 4.14 (2007).

Regardless, the medical evidence does not show that the 
veteran has anal fissures or anemia as the result of his 
hemorrhoids.  Either anal fissures or anemia is required for 
the next higher, 20 percent, rating.  The December 2003 VA 
examination revealed internal and external hemorrhoids on 
physical examination, but specifically noted "[n]o evidence 
of anal fissures."  A March 2004 VA examination report noted 
that an October 2003 colonoscopy revealed non-bleeding 
internal hemorrhoids.  Internal and external hemorrhoids were 
diagnosed.  A January 2005 VA treatment record noted only one 
external haemorrhoid.

During an October 2005 VA examination report, the examiner 
specifically noted, after a review of recent lab work, that 
there was no anemia associated with the veteran's 
hemorrhoids.  No rectal examination was performed as the 
veteran reported no significant change since the last 
examination.

Accordingly, as the medical evidence reveals that, throughout 
the appeal period, the veteran's hemorrhoids have not been 
manifested by either anemia or anal fissures, a higher rating 
is not warranted at any time during the appeal period.

Further, the Board has considered whether the veteran's 
service-connected hemorrhoids should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been hospitalized for problems with 
his hemorrhoids, and there is nothing in the record to 
suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of extraschedular is not warranted.

Bilateral hearing loss

In the June 2003 rating decision on appeal, the RO granted 
service connection for bilateral hearing loss and assigned a 
30 percent evaluation.  The veteran contends that a higher 
evaluation is warranted.

Evaluations of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hiring threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100. The evaluation of hearing impairment 
applies a rather structured formula that is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A September 2002 VA audiological examination reveals that the 
veteran exhibited an average puretone threshold of 56 in the 
right ear and 60 in the left ear.  Word recognition results 
were 64% in both ears.

December 2003 VA audiological examination findings reveal 
that the veteran exhibited an average puretone threshold of 
60 in the right ear and 56 in the left ear.  Word recognition 
results during that examination "were not considered 
reliable due to [the] veteran's accent and possible 
exaggeration of hearing loss."

A March 2004 audiology record noted that it could not be used 
for adjudication.  A September 2006 audiology evaluation 
report also noted that the results could not be used for 
adjudication.  The audiologist noted that the "[v]eteran 
exhibited functional behavior and was difficult to test."  
It was also noted that the veteran would only respond to 
spondees with half words and that initial responses to pure 
tones were in poor agreement with SRTs.  The audiologist 
noted that the veteran's performance improved with repeated 
re-instruction and that final pure tone thresholds, which 
were similar to his December 2003 VA examination results, 
were considered reliable.  However, the veteran's speech 
discrimination results were lower than expected given his 
degree of hearing loss.  These low results were attributed to 
the fact that English was not the veteran's primary language 
or that he was exaggerating his scores.  It was noted that he 
often responded with rhyming words.

In March 2007, the veteran was provided another VA 
audiological examination; however, the test results were 
deemed invalid by the audiologist.  It was opined that the 
veteran "was significantly misrepresenting his hearing 
sensitivity."  The audiologist noted that the veteran's 
puretone test results were significantly inconsistent with 
his speech test results and his ability to communicate during 
the test process.  Valid test results could not be obtained 
despite several attempts at reinstruction.

After a review of all the evidence, the Board finds that the 
only reliable data for rating the veteran's hearing loss 
disability are the September 2002 and December 2003 VA 
audiological examinations.  These examination reports show 
that, at most, the veteran has an average puretone threshold 
of 60 in each ear with word recognition results of 64% in 
each ear.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, as here, the rating specialist 
will determine the Level of designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. 38 C.F.R. § 4.86(a) (2007).  
Applying Table VIA (using puretone thresholds only), these 
values result in level IV auditory acuity in each ear which 
results in a 10 percent disability rating with the 
application of Table VII.  38 C.F.R. § 4.86.  Applying Table 
VI, these values result in level VI auditory acuity in each 
ear which results in a 30 percent disability rating, but no 
higher.

Thus, the Board finds that the reliable evidence of record 
does not demonstrate that for any period during this appeal 
the veteran's service-connected bilateral hearing loss has 
increased in severity to warrant a higher disability rating 
than 30 percent.

Further, the Board has considered whether the veteran's 
service-connected bilateral hearing loss should be referred 
for consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been hospitalized for problems with 
his hearing, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of extraschedular is not warranted.

New and material claim

The veteran contends that he has hypertension that began in 
service.  The Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

In this case, the March 2006 rating decision on appeal 
declined to reopen the claim for service connection for 
hypertension because the new evidence did not show 
hypertension in service or relate a current diagnosis of 
hypertension to service.  

The claim was originally denied in March 2004 because 
evidence did not show hypertension in service or relate a 
current diagnosis of hypertension to service.  As 
hypertension is considered a chronic disease, a manifestation 
of hypertension to a compensable degree within one year of 
service would warrant a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).  The 
evidence of record at the time of the March 2004 rating 
decision included service treatment records and a March 2004 
VA examination report which noted only the veteran's report 
of hypertension requiring medication since service.  

Notice of the March 2004 rating decision was issued that 
month.  The veteran did not appeal that decision, and it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

The additional evidence received since the March 2004 final 
rating decision includes VA treatment records dated from 
2005.  These records include diagnoses of hypertension.  In 
addition, the new evidence consists of statements from a Dr. 
P. Peddi which noted the veteran's report that his 
hypertension was initially diagnosed in the 1950s.  

The Board finds that the evidence associated with the claims 
file subsequent to the March 2004 decision that was not 
previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to the unestablished facts necessary to substantiate the 
claim.  Specifically, the record does not show by competent 
medical evidence that the veteran had hypertension in service 
or that hypertension was manifested to a compensable degree 
within one year of service.  Further the new evidence does 
include competent medical evidence which relates the 
veteran's hypertension to service. 

Because this new evidence does not raise a reasonable 
possibility of substantiating the claim, the evidence 
associated with the claims file subsequent to the March 2004 
rating decision is not new and material, and a previously 
denied claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for a higher initial disability rating 
for bilateral hearing loss arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required with respect to the 
veteran's claim for a higher rating for bilateral hearing 
loss.  

With respect to the veteran's claim for an increased rating 
for hemorrhoids, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) and Vazquez were sent to the 
veteran in December 2003, October 2005, and May 2008.  The 
December 2003 letter was sent prior to the initial RO 
decision that is the subject of this appeal.  The letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The October 2005 letter informed the 
veteran of the need to demonstrate that his hemorrhoids had 
gotten worse, and the May 2008 letter provided the diagnostic 
criteria for a higher rating for hemorrhoids.  

The Board acknowledges that the letters sent to the veteran 
are not entirely sufficient as to timing, creating a 
presumption of prejudice.  Specifically, the hemorrhoid claim 
was not readjudicated after the May 2008 letter was sent.  
Nonetheless, this presumption of prejudice has been overcome 
for the reasons discussed below.  

Based on the letters described above, the veteran can 
reasonably be expected to understand from the various 
correspondence from the RO what was needed to support his 
hemorrhoid claim.  Moreover, through the development of the 
veteran's claim, he has demonstrated an actual knowledge of 
the need to demonstrate an impact on his employment and daily 
life.  As part of the veteran's October 2005 VA examination, 
the veteran discussed how his hemorrhoids affected his daily 
life.  Also, as part of the veteran's June 2008 hearing 
testimony, the impact of the veteran's diabetes on his 
employment and daily life was discussed in detail.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

In claims to reopen, like the hypertension claim on appeal, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
treatment records and personnel records.  Also, the veteran 
received VA medical examinations referable to his hearing 
loss claim in December 2003 and March 2007, and he underwent 
VA examinations referable to his hemorrhoids in March 2004 
and October 2005.  VA has obtained VA treatment records in 
addition to post-service military treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

A specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion or examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




ORDER

A claim for an increased rating for hemorrhoids is denied.

A claim for a higher initial rating for bilateral hearing 
loss is denied.

A claim to reopen a claim for service connection for 
hypertension is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


